Citation Nr: 1712001	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  14-25 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to receive Chapter 35 Dependents' Educational Assistance (DEA) benefits as a stepchild after April 17, 1993. 


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1964 to August 1966. The appellant is seeking entitlement to Survivors' and Dependents' Educational Assistance (DEA) benefits under 38 U.S.C.A. § Chapter 35 as the Veteran's stepchild. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2014 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

A December 2015 Board decision denied appellant's claim for entitlement to receive Chapter 35 Dependents' Educational Assistance (DEA) benefits as a stepchild after April 17, 1993. An August 2016 order of the United States Court of Appeals for Veterans Claims (Court) implemented an August 2016 Joint Motion for Remand, vacating and remanding the March 2016 Board decision that denied appellant's claim for entitlement to receive Chapter 35 DEA benefits as a stepchild after April 17, 1993. As such, the issue of entitlement to receive Chapter 35 DEA benefits as a stepchild after April 17, 1993 is again before the Board.

The Board has reviewed the physical claims file and electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The appellant contends she is entitled to education benefits as the stepchild of the Veteran from April 17, 1993 forward. In light of the points raised by the Joint Motion for Remand (JMR), and the Board review of the claims file, additional development is warranted. 

In the JMR, the parties asserted that the Board erred when failing to support the determination that appellant entering into a marriage on April 17, 1993 was highly probative evidence that she ceased to be a member of the Veteran's household. The JMR notes that the Board relied on 38 C.F.R. § 21.3135(g)(1) which was improper and the controlling regulation is 38 C.F.R. § 21.3135(g)(2). See August 2016 JMR. Specifically, appellant contends she is entitled to education benefits as the stepchild of the Veteran because from April 17, 1993 forward she continued to be a part of the Veteran's household. Specifically, appellant and the Veteran have asserted she continued to reside with the Veteran and relied on him for financial support after her April 17, 1993 marriage. See Appellant's February 2017 correspondence. Appellant through her representative has raised the issue of whether she remained a part of the Veteran's household, notwithstanding her April 17, 1993 marriage, since she continued to reside with the Veteran and relied on him for financial assistance. On remand the RO should consider appellants and her representative's contentions in determining whether educational benefits are warranted after April 17, 1993. In addition, if the AOJ finds appellant's marriage terminated her eligibility to education benefits (standing alone) the AOJ should note such in the decision.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The RO must make an administrative decision regarding appellant's entitlement to educational benefits in light of the additional evidence and argument that appellant remained a part of the Veteran's household after her April 17, 1993 marriage, and take any additional development action deemed warranted. If the determination remains unfavorable to appellant, she and her representative should be furnished a supplemental statement of the case. Appellant and her representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

